DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
2.	Oath or Declaration has to be filed no later than the date on which the issue fee for the patent is paid, see MPEP 602.01(a).

Examiner’s Amendment
3.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filled as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone conversation with Mr. Timothy A. Flory on September 09, 2021.
Claims have been amended as follows:
Claim 1 (Currently amended). A camera for a vehicular vision system, the camera configured to be disposed at a vehicle so as to have a field of view exterior of the vehicle, the camera comprising: 

a printed circuit board having a first side and a second side opposite the first side and separated from the first side by a thickness dimension of the printed circuit board; 
an imager disposed at the first side of the printed circuit board; 
a lens assembly supported at the front camera housing portion and optically aligned with the imager, the lens assembly accommodating at least one lens, wherein the lens assembly is attached at the front camera housing portion at a lens attachment location; 
at least one attachment element disposed at the front camera housing portion, the at least one attachment element comprising a material having a low Coefficient of Thermal Expansion (CTE) that is less than a CTE of the front camera housing portion, wherein the low CTE of the material of the at least one attachment element is less than 10 ppm/.degree. C.; 
wherein the printed circuit board is mounted at the at least one attachment element disposed at the front camera housing portion; 
wherein the printed circuit board is spaced from the lens attachment location via a support portion of the front camera housing portion and via the at least one attachment element; 

wherein, with the printed circuit board mounted at the at least one attachment element, the front camera housing portion and the rear camera housing are mated together to encase the printed circuit board in the camera housing[[.]]; 
wherein the at least one attachment element comprises at least two attachment elements; and
wherein the printed circuit board is mounted at the at least two attachment elements via a fastener threadedly engaging a respective one of the at least two attachment elements.
Claim 2 (Canceled). 
Claim 3 (Canceled). 
Claim 4 (Currently Amended). The camera of claim 1, wherein at least one other of the at least two attachment elements is not threadedly engaged with a fastener. 
Claim 5 (Canceled). 
Claim 6 (Original). The camera of claim 1, wherein the material of the at least one attachment element comprises Invar. 

Claim 8 (Original). The camera of claim 1, wherein the low CTE of the material of the at least one attachment element is less than 2 ppm/.degree. C. 
Claim 9 (Original). The camera of claim 1, wherein the at least one attachment element comprises a post that protrudes from the front camera housing portion toward the rear camera housing portion. 
Claim 10 (Original). The camera of claim 9, wherein a length dimension of the post is selected based at least in part on a length of the support portion of the front camera housing portion. 
Claim 11 (Original). The camera of claim 1, wherein the at least one attachment element allows for a decreased length of the support portion of the front camera housing portion to decrease the temperature-induced movement of the printed circuit board relative to the at least one lens. 
Claim 12 (Currently Amended). A camera for a vehicular vision system, the camera configured to be disposed at a vehicle so as to have a field of view exterior of the vehicle, the camera comprising: 
a camera housing comprising a front camera housing portion and a rear camera housing portion; 

an imager disposed at the first side of the printed circuit board; 
a lens assembly supported at the front camera housing portion and optically aligned with the imager, the lens assembly accommodating at least one lens, wherein the lens assembly is attached at the front camera housing portion at a lens attachment location; 
at least one attachment element disposed at the rear camera housing portion, the at least one attachment element comprising a material having a low Coefficient of Thermal Expansion (CTE) that is less than a CTE of the front camera housing portion, wherein the low CTE of the material of the at least one attachment element is less than 10 ppm/.degree. C.; 
wherein the printed circuit board is mounted at the at least one attachment element disposed at the rear camera housing portion; 
wherein the printed circuit board is spaced from the lens attachment location via a support portion of the front camera housing portion and via the at least one attachment element; 
wherein the support portion and the at least one attachment element cooperate to increase temperature-induced movement of the printed circuit board relative to the at least one lens; 
;
wherein the at least one attachment element comprises at least two attachment elements; and 
wherein the printed circuit board is mounted at the at least two attachment elements via a fastener threadedly engaging a respective one of the at least two attachment elements.
Claim 13 (Canceled). 
Claim 14 (Canceled). 
Claim 15 (Currently Amended). The camera of claim 12, wherein at least one other of the at least two attachment elements is not threadedly engaged with a fastener. 
Claim 16 (Canceled). 
Claim 17 (Original). The camera of claim 12, wherein the material of the at least one attachment element comprises Invar. 
Claim 18 (Original). The camera of claim 12, wherein the low CTE of the material of the at least one attachment element is less than 5 ppm/.degree. C. 
Claim 19 (Original). The camera of claim 12, wherein the low CTE of the material of the at least one attachment element is less than 2 ppm/.degree. C. 

Claim 21 (Original). The camera of claim 20, wherein a length dimension of the post is selected based at least in part on a length of the support portion of the front camera housing portion. 
Claim 22 (Original). The camera of claim 12, wherein the at least one attachment element allows for an increased length of the support portion of the front camera housing portion to increase the temperature-induced movement of the printed circuit board relative to the at least one lens. 
Claim 23 (Currently Amended). A camera for a vehicular vision system, the camera configured to be disposed at a vehicle so as to have a field of view exterior of the vehicle, the camera comprising: 
a camera housing comprising a front camera housing portion and a rear camera housing portion; 
a printed circuit board having a first side and a second side opposite the first side and separated from the first side by a thickness dimension of the printed circuit board; 
an imager disposed at the first side of the printed circuit board; 
a lens assembly supported at the front camera housing portion and optically aligned with the imager, the lens assembly accommodating at least one lens, wherein the 
at least two attachment elements disposed at the front camera housing portion, the attachment elements comprising a material having a low Coefficient of Thermal Expansion (CTE) that is less than a CTE of the front camera housing portion, wherein the low CTE of the material of the attachment elements is less than 10 ppm/.degree. C.;
wherein the printed circuit board is mounted at the attachment elements disposed at the front camera housing portion; 
wherein the printed circuit board is spaced from the lens attachment location via a support portion of the front camera housing portion and via the attachment elements;
wherein the attachment elements extend from the front camera housing portion toward the rear camera housing portion to locate the printed circuit board relative to and spaced from the at least one lens at a selected focusing distance from the at least one lens; 
wherein the support portion and the attachment elements cooperate to locate the printed circuit board with a reduced length of the support portion to decrease temperature-induced movement of the printed circuit board relative to the at least one lens; 
wherein, with the printed circuit board mounted at the attachment elements, the front camera housing portion and the rear camera housing are mated together to encase the printed circuit board in the camera housing[[.]]; and
wherein the printed circuit board is mounted at the attachment elements via fasteners threadedly engaging respective ones of the attachment elements. 
Claim 24 (Canceled). 
Claim 25 (Original). The camera of claim 23, wherein the material of the attachment elements comprises Invar. 
Claim 26 (Original). The camera of claim 23, wherein the low CTE of the material of the attachment elements is less than 5 ppm/.degree. C. 
Claim 27 (Original). The camera of claim 23, wherein the low CTE of the material of the attachment elements is less than 2 ppm/.degree. C. 

Allowable Subject Matter
4.	Claims 1, 4, 6-12, 15, 17-23 and 25-27 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
Claims 1, 12 and 23 are allowed because the prior arts of record, either alone or in combination, fail to anticipate or fairly suggest the combination of the limitations as presented in the independent claims 1, 12 and 23.  Specifically, the closest the prior arts (US 2018/0042106; US 2020/0204711; US 2003/0128291; US 2019/0278046; US 2007/0200053) teach a camera for a vehicular vision system comprising: a camera housing comprising a front camera housing portion and a rear camera housing portion; a 
   Claims 4, 6-11, 15, 17-22 and 25-27 are allowed for incorporating the allowable subject matter from claims 1, 12 and 23 by dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 





/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482